Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kurt Briscoe on January 27, 2022.

The application has been amended as follows: 

Claim 6, first line, delete “, anxiety, or epilepsy”.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants persuasive arguments that the first and second pharmacologically active ingredients are present in the composition at a weight ratio such that the first and second pharmacologically active ingredient will exert a synergistic therapeutic effect has been found to be persuasive. Therefore, the instant claims are free of art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627